UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7454



DENNIS ROGER VANDYKE,

                                              Plaintiff - Appellant,

          versus


OFFICER O’DONELL, (female) at Rutherford
County Detention Center; J. R. DAVIS, Police
Officer at Forest City Police Department;
JAMES FISH, Lieutenant at Rutherford County
Detention Center; KAY YOUNG, Sergeant at
Rutherford County Detention Center,

                                           Defendants - Appellees,

          and


DAN GOOD, Sheriff of Rutherford County,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:05-cv-00357)


Submitted:   February 26, 2007            Decided:   March 27, 2007


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Dennis Roger Vandyke, Appellant Pro Se. Scott Douglas MacLatchie,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North Carolina;
James Demarest Secor, III, William L. Hill, FRAZIER, FRANKLIN, HILL
& FURY, RLLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Dennis Roger Vandyke appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Vandyke v.

O’Donell, No. 1:05-cv-00357 (W.D.N.C. Aug. 1, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -